Title: To George Washington from Major General Robert Howe, 27 July 1779
From: Howe, Robert
To: Washington, George


        
          Sir,
          Robinson’s Farm [N.Y.] July 27th 1779
        
        I enter with diffidence, tho’ in compliance with your Excellency’s Request upon the Subjects referred to the General Officers in Council Yesterday; and tho’ Judgment should have but little to do with the Opinion I give you, such as it is; you may be assured it shall be given with Candour.
        The great Object with us appears to me to be not so much what we can achieve ourselves, as what we can prevent the Enemy from achieving. It is, I persuade myself, a Fact not to be doubted, that the diminished Trade of Britain—their failing Credit, and—the Disappointments your Conduct has occasioned them, have excited Discontents which pervade the whole Nation, and make our Ministerial Persecutors totter in their Seats. The only Ray of Hope they had left, and the only Means by which they obtained Credit for a little while longer, were the Successes which they flattered the people would result from another Campaign. To disappoint them, then, in this End would be to obtain that we aim at: Those Measures, therefore, which can induce or compel the Enemy to waste the Summer without acquiring

any capital advantages, are those which in my humble Opinion we ought to pursue.
        They appear, Sir to have entirely relinquished the very Hope of any important Benefits from a general Action, or by any Attack upon our formidable Posts, and seem to confine their whole View to the cruel kind of War they have been lately waging. Whether from this they vainly hope that those Individuals they reduce to Distress and Ruin will become disgusted with a Cause which could not lend them protection, and therefore resort to them as to an Assylum from Calamity, and that other Individuals, as yet uninjured, may be intimidated by an Apprehension of similar Distress, and so flee to them to avoid it—Or, whether they expect that the Ruins of Towns and Ravages of a People may be give an Eclat to their Arms, and obtain their Employers’ Credit for another Year, it is impossible for us to determine: But be their Views what they may, it is our Duty to counteract them by every Means in our power—And here, Sir, I confess I feel myself unhappy when I reflect how difficult a Card we have to play. The State of your Army as exhibited to us yesterday, places it beyond doubt that your Excellency has it not in your Power to carry on a War avowedly and effectually offensive and much, I fear (assailable as we are to the Enemy’s Ravages at a Variety of places, and unprepared from the Nature of Things, as we are, to repel their Attempts)—that a War merely defensive will not answer our purpose. The Facility with which the Enemy can move their Troops from one place to another, and the Expedition that will attend these Movements, will give them an Opportunity of executing their purposes at particular Places, in spite of any Vigilance or Activity, unless their Attention by some Means can be brot home to themselves.
        The Squadding our Army about at the many Spots unhappily liable to attack would answer no End but to put it in their power to beat us in detail; for wherever Detachmts may be posted their Strength will be known, and no Descent upon the places they are intended to guard will be made but by superior Numbers; nor will the Army in this subdivided State, be of much more Importance to our Friends than if a Corporal’s Guard were to be placed on every Plantation.
        Thus, Sir, the more I reflect the more I am confirmed in opinion, that to be formidable to Your Enemies, a great part of your Troops should act collectively: For tho’ it may not be in your power to proceed as offensively as you wod wish, yet the greater Semblance of this Mode of Operation you assume the more you will reduce your Adversaries to the Necessity of collecting their Force to a Point; and, consequently, render them less able to continue those Ravages as disgraceful to Humanity as distressing to our Fellow Citizens.
        
        To attack, or if that is not eligible, to hover about their favourite Posts might oblige them to keep a large Body of Troops in and about their Works, to the Diminution of their Main Body—But what would most effectually prevent their Depredations—if it can be done without too much risque—would be to post ourselves in force in the vicinity of their Army. This, I persuade myself, would call off their Attention from collateral Objects, and impress them with such Alarm and Apprehension as to oblige them for their own Security to remain collected—Or, should they be hardy enough to weaken themselves by large Detachments, it is not impossible but it may give us An Opportunity of attacking them with Effect.
        Upon the whole, Sir, I am of Opinion, That tho’ we may not be equal to an Offensive War, and consequently, that a War defensive should be our principal Care, yet to answer the purposes of the latter the Appearances of the former ought to be put on I am strength’ned in this Belief by the Conduct of the Enemy, Every Movement they make, however trifling in its Consequences, being made with a Caution which degenerates into Timidity, plainly demonstrating the Force of their Apprehensions, which the brilliant Affair of Stoney Point must contribute to increase.
        By appearing, then, continually prepared to attack them, they will probably be compelled to relinquish many, if not all, of their predatory Schemes, and to waste the Summer without any capital Benefit to themselves, or Injury to us.
        I have now only to apologize for having taken up so much of your Excellency’s Time, and to add that if from what I have thrown out you can derive the least Hint useful to yourself, or of Service to the Common Cause, I shall be happy—having no desire so prevalent as that of contributing to either. I am, with the greatest Respect Your Excellency’s Most obedt hble Servt
        
          Robert Howe
        
      